FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO SANCHEZ-PEREZ,                              No. 11-70162

               Petitioner,                        Agency No. A077-598-209

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Mario Sanchez-Perez, a native and citizen of Mexico, petitions for review of

the Department of Homeland Security’s order reinstating his prior expedited

removal order under 8 U.S.C. § 1231(a)(5). We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contrary to Sanchez-Perez’s contention, the agency did not err when it

concluded that Sanchez-Perez had unlawfully reentered the United States. See

Morales-Izquierdo v. Gonzales, 486 F.3d 484, 495-497 (9th Cir. 2007) (en banc); 8

C.F.R. § 241.8 (when determining illegal re-entry, “the officer shall consider all

relevant evidence, including statements made by the alien and any evidence in the

alien’s possession”).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-70162